DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 11/24/21, amended claim(s) 1 and 3-4, and new claim(s) 21-22 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Objections
Claim 21 is objected to because of the following informalities: the claim ends with a semicolon.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment device for attaching injection electrodes to a body part” in claim 1, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12 and 21-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “an attachment device for attaching injection electrodes to a body part” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, the claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Accordingly, there is a lack of written description for the claimed subject matter and that Applicant had possession of the claimed subject matter.
For claim 21, the claim language “wherein the computational unit is configured to estimate the subject’s BMD based on the specific geometric relation and the specific body part” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-12 and 21-22 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-12 and 21-22 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 and 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “an attachment device for attaching injection electrodes to a body” part is ambiguous.  Specifically, the claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Accordingly, it is unclear what structures are included in the scope of this claim language and what structures are not included in this 
For claim 1, the claim language “injection electrodes” (line 8) is ambiguous.  It is unclear whether these injection electrodes refer back to the “plurality of injection electrodes,” or are newly introduced electrodes.  The claim is examined under the former interpretation.
For claim 1, the claim language “a shape appropriate for a specific body part for which the attachment device is intended” is ambiguous.  It is unclear what shape is “appropriate” for a specific body part for which the attachment device is intended and which is not.  It would appear that a determination of an “appropriate” shape would be somewhat of a subjective determination because (1) it would vary from person to person, and (2) it would vary over time.
Dependent claim(s) 2-12 and 21-22 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-12 and 21-22 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 1-6, 8-12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271192 to Just et al. (hereinafter “Just”) in view of U.S. Patent Application Publication No. 2016/0007884 to Zhu et al. (hereinafter “Zhu”) (Examiner’s Note: the international application published under section 122(b) being filed 4/17/13 and it designates the United States).
For claim 1, Just discloses a system for measuring Bone Mineral Density (BMD) comprising:
a plurality of injection electrodes (25, 26) (Fig. 3) (para [0050]) (para [0021]-[0026]) for injecting electric current into a portion of a subject, such that at least part of the current flows through at least one bone constituent (Examiner’s Note: functional language/intended use, i.e., capable of) (para [0021]-[0026]) (also see para [0061]-[0062]);
a plurality of pickup electrodes (Examiner’s Note: the claim language being broad enough such that the injection electrodes and pickup electrodes are the same electrodes, see claim 8 of the instant application) (25, 26) (Fig. 3) (para [0050]) (para [0021]-[0026]) for measuring a value of electric potential at a surface of the subject (para [0021]-[0026]) (see para [0055]) (also see para [0061]-[0062]);
placing at least some of the electrodes in a specific geometric relation to each other (as can be seen in Fig. 2, electrode 25 being applied to the wrist and electrode 26 being applied below the elbow) (also see para [0057]) (also see claim 54); and
a computational unit (3) (Fig. 1) (para [0049]);
wherein the computational unit is configured to:
receive input of measured values of electric potential at the surface of the subject (as can be seen in Fig. 1, the input received via 20/21 and 16) (see para [0052]);

Just does not expressly disclose an attachment device for attaching injection electrodes to a body part, the attachment device comprising: a shape appropriate for a specific body part for which the attachment device is intended; and wherein the attachment device places the electrodes in a specific geometric relation to each other.
However, Zhu teaches an attachment device (Figs. 1-2) (“cuff,” para [0032]-[0033]) for attaching injection electrodes (“current-injecting electrodes,” claim 7) (also see 1-4 in Fig. 2) to a body part (as can be seen in Figs. 1-2), the attachment device comprising: a shape appropriate for a specific body part for which the attachment device is intended (as can be seen in Fig. 1); and wherein the attachment device places the electrodes in a specific geometric relation to each other (as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Just to include an attachment device for attaching injection electrodes to a body part, the attachment device comprising: a shape appropriate for a specific body part for which the attachment device is intended; and wherein the attachment device places the electrodes, in view of the teachings of Just, for the obvious advantage of easily slipping the electrodes on and off and keeping them relatively secure to the skin.
For claim 2, Just, as modified, further discloses the attachment device is configured to (Examiner’s Note: functional language, i.e., capable of) fit over a wrist (“when used on the arm,” para [0037] of Zhu).
For claim 3, Just, as modified, further discloses the specific geometric relation is configured as (Examiner’s Note: functional language, i.e., capable of) a shape which locates the electrodes surrounding the wrist (“when used on the arm,” para [0037] of Zhu).
For claim 4, Just, as modified, further discloses the attachment device is shaped as a sleeve (see Fig. 1 of Zhu).
For claim 5, Just, as modified, further discloses the attachment device comprises a sleeve for sliding over a patient’s body part (see Fig. 1 of Zhu).
For claim 6, Just further discloses wherein the computational unit is configured to: calculate a value of conductance of the at least one bone constituent based on the input; and calculate the subject’s Bone Mineral Density (BMD) based on the value of the conductance of the bone constituent (para [0064]-[0065]).
For claim 8, Just further discloses one or more of the injection electrodes which inject the current are also used as pickup electrodes to measure the potential (25, 26) (Fig. 3) (para [0050]) (para [0021]-[0026]).
For claim 9, Just, as modified, further discloses the attachment device is configured (Examiner’s Note: functional language, i.e., capable of) in a shape which enables placing the attachment device at a specific location on the wrist (see Fig. 1 of Zhu).
For claim 10, Just, as modified, further discloses the attachment device has the electrodes attached to the attachment device positioned to place the injection electrodes and the pickup electrodes at specific locations on the wrist (Examiner’s Note: intended use, i.e., capable of) (see Fig. 1 of Zhu).
For claim 11, Just, as modified, further discloses the attachment device comprises 4 or 5 electrodes (para [0011]) (Examiner’s Note: para [0011] recognizing the advantage of four electrode systems by “[u]sing high input impedance equipment the current flow at the receiving electrodes is negligible and consequently voltage measurement error is minimized.  In addition, the voltage electrodes can be placed away from disturbances localized in the sites where the current is injected which can improve the accuracy of ac impedance measurements”) (also see Fig. 2 of Zhu).
For claim 12, Just further discloses at least some of the electrodes are arranged in an arrangement selected from a group consisting of: a line; an array; and a ring (as can be seen in Fig. 2) 
For claim 22, Just, as modified, further discloses wherein the attachment device is shaped as a cuff (see Fig. 1 of Zhu).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Yuen, and further in view of U.S. Patent No. 6,236,886 to Cherepenin et al. (hereinafter “Cherepenin”).
For claim 7, Just and Yuen do not expressly disclose at least one of the electrodes is an active electrode.
However, Cherepenin teaches at least one electrode is an active electrode (col. 9, lines 13-16).
It would have been obvious to a skilled artisan to modify Just such that at least one electrode is an active electrode, in view of the teachings of Cherepenin, for the obvious advantage of having no skin preparation for the electrode(s).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Yuen, and further in view of U.S. Patent Application Publication No. 2002/0196966 to Jiang et al. (hereinafter “Jiang”).
For claim 21, Just and Yuen do not expressly disclose wherein the computation unit is configured to estimate the subject’s BMD based on the specific geometric relation and the specific body part.
However, Jiang teaches wherein a computation unit (2004) is configured to estimate a subject’s BMD (“…for calculating BMD,” para [0058]) based on specific geometric relation (“bone geometry,” para [0058]) and a specific body part (i.e., femur, para [0058]).
It would have been obvious to a skilled artisan to modify Just wherein the computation unit is configured to estimate the subject’s BMD based on the specific geometric relation and the specific body part, in view of the teachings of Jiang, for the obvious advantage of normalizing the BMD to give a volumetric BMD (see para [0058] of Jiang).
Response to Arguments
Applicant’s arguments filed 11/24/21 have been fully considered, but they are not persuasive.
With respect to the restriction requirement, the examiner will consider rejoinder when patentable subject matter has been indicated in the examined claims.  The examiner respectfully requests Applicant to bring up the rejoinder request again when patentable subject matter has been indicated.
With respect to the 112(a) rejection(s), the examiner still finds that the claim term to invoke 112(f) and that the corresponding structure is still missing.  That is, a “shape appropriate” is not a structure.  Non-structural elements can have shapes, such as two-dimensional drawings.  Therefore, a “shape” does not give an otherwise non-structural term structure.  The examiner recommends using a different term such as “cuff” instead of “attachment device” to obviate the 112(f) invocation.
With respect to the 112(b) rejection(s), Applicant’s amendments and arguments are persuasive with respect to some of the rejections.  The one 112(b) rejection based on the 112(f) invocation is still maintained based on the reasoning above.
With respect to the 103 rejection(s), Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 11/24/21.
However, to briefly address the argument(s) in hopes of advancing prosecution, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Just teaches that “the two possible positions of the first electrode 25 … [and] the second electrode 26” is adjacent the forearm and below the elbow (emphasis added) (para . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791